
	

115 HR 1532 : Poarch Band of Creek Indians Land Reaffirmation Act
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1532
		IN THE SENATE OF THE UNITED STATES
		January 17, 2018Received; read twice and referred to the Committee on Indian AffairsAN ACT
		To reaffirm that certain land has been taken into trust for the benefit of the Poarch Band of Creek
			 Indians, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Poarch Band of Creek Indians Land Reaffirmation Act. 2.Reaffirmation of indian trust land (a)In generalLands described in subsection (b) that were taken into trust by the United States for the benefit of the Poarch Band of Creek Indians prior to the date of enactment of this Act are reaffirmed, subject to valid existing rights, as trust land and shall remain as Indian country under section 1151 of title 18, United States Code.
 (b)Description of landThe land referred to in subsection (a) is comprised of the following: (1)The approximately 229½ acres described in the final Notice of the Department of the Interior’s Poarch Band of Creeks Establishment of Reservation (50 Fed. Reg. 15502 (April 18, 1985)), and Poarch Band of Creeks; Establishment of Reservation: Correction (50 Fed. Reg. 19813 (May 10, 1985)), and shown on Poarch Band of Creek Indians Trust Lands Maps 1, 2, and 5 as Reservation.
 (2)The approximately 1 acre named as Parcel 5 located within the exterior geographic boundaries of Escambia County, Florida, which was taken into trust by the Department of the Interior via Statutory Warranty Deed on November 21, 1984, shown on Poarch Band of Creek Indians Trust Lands Map 7, and further described as:Commence at the Southeast corner of the Northwest Quarter of Section 5, Township 5 North, Range 33
			 West, Escambia County, Florida; thence go West along the South line of the
			 Northwest Quarter of said Section 5 for a distance of 420 feet; thence run
			 North for a distance of 40 feet to the point of beginning; thence continue
			 North along said line for a distance of 210 feet; thence run West for a
			 distance of 210 feet; thence run South for a distance of 210 feet; thence
			 run East 210 feet to the point of beginning, containing one acre, more or
			 less.
 (3)The approximately 1 acre named as Parcel 6 located within the exterior geographic boundaries of Monroe County, Alabama, which was taken into trust by the Department of the Interior via Statutory Warranty Deed on November 21, 1984, shown on Poarch Band of Creek Indians Trust Lands Map 3, and further described as:One acre in a square in Southeast corner of the ten-acre strip on the North side of South Half of
			 Southeast Quarter lying West of the highway in Section 26, Township 5
			 North, Range 6 East, being the same property conveyed to the Grantor by
			 deed dated July 23, 1984 and filed for record in the office of the Judge
			 of Probate of Monroe County, Alabama on July 23, 1984, and by correction
			 deed dated November 21, 1984.
 (4)The approximately 10 acres named as Parcel 12 located within the exterior geographic boundaries of Escambia County, Alabama, which were taken into trust by the Department of the Interior via Correction Deed on November 21, 1988, shown on Poarch Band of Creek Indians Trust Lands Map 4, and further described as:Begin at a 2′′ iron pipe at the intersection of the South line of Section 5, Township 1 North,
			 Range 6 East, and the East right of way line of Alabama State Highway No.
			 21; thence run S 89° 03′ 00′′ E along said South line of Section 5 a
			 distance of 860.93 feet; thence run N 00° 04′ 57′′ W a distance of 608.47
			 feet; thence run N 89° 56′ 20′′ W a distance of 575.73 feet to the
			 aforementioned East right of way line of Alabama State Highway No. 21;
			 thence run S 25° 32′ 21′′ W along said East right of way line a distance
			 of 659.22 feet to the point of beginning, said property lying and being
			 all in Section 5, Township 1 North, Range 6 East, and containing 10.09
			 acres, more or less.
 (5)The approximately 10 acres named as Parcel 10 located within the exterior geographic boundaries of Escambia County, Alabama, which were taken into trust by the Department of the Interior via Warranty Deed on August 17, 1992, shown on Poarch Band of Creek Indians Trust Lands Map 2, and further described as:Commencing at the Southeast corner of the Northeast 1/4 of Southwest 1/4 - Section 28 Township 2
			 North Range 6 East; thence North 577.5 feet; thence North 89 degrees West
			 2726 feet to the point of beginning; thence North 89 degrees West 100
			 feet; thence South 210 feet; thence North 89 degrees West 855 feet; thence
			 South 0 degrees 21 minutes West 378.37 feet; thence South 84 degrees 40
			 minutes East 966 feet; thence North 28 degrees 32 minutes East 300 feet;
			 thence North 89 degrees West 148 feet; thence North 395.34 feet to point
			 of beginning. Containing 10.08 acres.
 (6)The approximately 52 acres named as Parcel 14 located within the exterior geographic boundaries of Escambia County, Alabama, which was taken into trust by the Department of the Interior via Warranty Deed on August 17, 1992, shown on Poarch Band of Creek Indians Trust Lands Map 1, and further described as:All of the North half of Northwest Quarter of Section 34, Township 2 North, Range 5 East lying East
			 of the Poarch-Perdido Road.
 (7)The approximately 31 acres named as Parcel 15 located within the exterior geographic boundaries of Escambia County, Alabama, which were taken into trust by Warranty Deed on August 17, 1992, shown on Poarch Band of Creek Indians Trust Lands Map 1, and further described as:All of the West Half of Northwest Quarter of Section 34, Township 2 North, Range 5 East lying North
			 of Dees Road and West of the Poarch-Perdido Road.
 (8)The approximately 8 acres named as Parcel 16 located within the exterior geographic boundaries of Escambia County, Alabama, which were taken into trust by the Department of the Interior via Warranty Deed on August 17, 1992, shown on Poarch Band of Creek Indians Trust Lands Map 1, and further described as:Beginning at the Southwest corner of Northwest Quarter of Southwest Quarter of Section 27, Township
			 2 North, Range 5 East; thence run East 1145 feet to the public road;
			 thence North 3 degrees 15 minutes East 380 feet along said road; thence
			 run West 1167 feet; thence run South 380 feet to point of beginning
			 containing ten acres, except two acres described as follows:Beginning at the aforesaid point of beginning thence run East 848 feet to the starting point;
			 thence run North 297 feet, thence run East 298 feet, more or less, to the
			 West right of way of Old Sullivan Mill Road; thence run Southwesterly
			 along said right of way to the South line of Northwest Quarter of
			 Southwest Quarter of said Section 27; thence run West 297 feet to the
			 starting point, containing eight acres, more or less.
 (9)The approximately 34 acres named as Parcel 22 located within the exterior geographic boundaries of Escambia County, Alabama, which was taken into trust by the Department of the Interior via Warranty Deed on August 17, 1992, shown on Poarch Band of Creek Indians Trust Lands Map 1, and further described as:Commence at a one-inch metal pipe being the Southwest corner of Section 27, Township 2 North, Range
			 5 East Escambia County, Alabama; thence go N 00° 38′ 26′′ W along the West
			 line of said Section 27 for a distance of 8.0 feet to a point on the
			 Northerly right of way line of Jackson Road (40 foot right of way), said
			 point also being the point of beginning; thence continue N 00° 38′ 26′′ W
			 along said West section line for a distance of 1321.23 feet to the
			 Northwest corner of the Southwest Quarter of Southwest Quarter at said
			 Section 27; thence go N 89° 30′ 13′′ E along the North line of said
			 Southwest Quarter of Southwest Quarter for a distance of 1146.48 feet to
			 the Westerly right of way line of Poarch-Perdido Road (40 foot right of
			 way); thence go S 00° 34′ 55′′ W along said Westerly right of way line for
			 a distance of 287.65 feet: thence go S 01° 30′ 05′′ W for a distance of
			 40.0 feet; thence go S 00° 00′ 31′′ W along aforesaid Westerly right of
			 way line for a distance of 195.59 feet; thence go S 02° 34′ 30′′ W along
			 aforesaid right of way line for a distance of 172.73 feet; thence go S 04°
			 24′ 35′′ W along aforesaid right of way for a distance of 630.72 feet to
			 the intersection with the Northerly right of way of said Jackson Road;
			 thence go S 89 39′ 16′′ W along said Northerly right of way line for a
			 distance of 1071.43 feet to the point of beginning, it being the intention
			 to describe herein and convey hereby all of the Southwest Quarter of
			 Southwest Quarter of Section 27, Township 2 North, Range 5 East, lying
			 West of the public road.
 (10)The approximately 13 acres named as Parcel 17 located within the exterior geographic boundaries of Montgomery County, Alabama, which were taken into trust by the Department of the Interior via Warranty Deed on March 23, 1995, shown on Poarch Band of Creek Indians Trust Lands Map 6, and further described as:Commence at the SW corner of Section 27, T–17–N, R–19–E, Montgomery County, Alabama and run EAST,
			 4340.49 feet; thence NORTH, 1806.29 feet to a point on existing fence line
			 and being the Point of Beginning; Thence continue along said fence line
			 S89°13′03′′E, 136.34 feet; Thence continue along said fence line
			 S23°49′20′′ E, 62.92 feet; Thence continue along said fence line
			 N69°23′34′′E, 219.92 feet to an existing iron pin; Thence continue along
			 said fence line N17°23′26′′W, 968.84 feet to an existing iron pin; Thence
			 leaving said fence line N18°23′28′′W, 503.62 feet to a point on the
			 southeast edge of the Tallapoosa River; Thence along said edge
			 S43°24′16′′W, 618.01 feet; Thence leaving said edge S39°49′22′′E, 150.00
			 feet to a point on an existing fence line; Thence along said fence line
			 S26°17′56′′E, 374.05 feet; Thence continue along said fence line
			 S39°39′24′′E, 198.60 feet; Thence continue along said fence line
			 S17°38′01′′E, 386.15 feet to the Point of Beginning. All lying in the E ½
			 Section 27, T–17–N, R–19–E, Montgomery County, Alabama, and containing
			 12.86 acres more or less. 
 (c)ApplicationThis Act shall apply to all claims, including claims challenging the validity of title or the effectiveness of any action of the Secretary acquiring and taking land described in subsection (b) into trust, that are pending on the date of enactment of this Act, or that are filed on or after that date.
			
	Passed the House of Representatives January 16, 2018.Karen L. Haas,Clerk.
